Citation Nr: 0606941	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for peptic ulcer 
disease (PUD) with chronic hematochezia.  

4.  Entitlement to service connection for a psychiatric 
disorder.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In October 2005, the RO also denied service connection for a 
left shoulder disorder, a left middle finger disorder, a 
right hand disorder, gastrointestinal complaints, headaches, 
hemorrhoids, an eye condition, and hypertension.  The 
evidence of record does not contain a notice of disagreement 
from the veteran.  The Board may only exercise jurisdiction 
over an issue after a claimant has filed both a timely notice 
of disagreement to a rating decision denying the benefit 
sought, and a timely substantive appeal.  38 U.S.C.A. § 7105 
(West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issues as listed above are not currently 
before the Board on appeal.


FINDINGS OF FACT

1.  There is no competent medical and persuasive evidence to 
show that the veteran has a current low back disorder that is 
etiologically related to active service.  

2.  There is no competent medical and persuasive evidence to 
show that the veteran has a current bilateral knee disorder 
that is etiologically related to active service or to a 
service-connected disability.  

3.  There is no competent medical and persuasive evidence to 
show that the veteran has PUD with chronic hematochezia that 
is etiologically related to active service.  

4.  There is no competent medical and persuasive evidence to 
show that the veteran has a current psychiatric disorder that 
is etiologically related to active service or to a service-
connected disability.  

5.  The preponderance of the medical evidence of record 
demonstrates that the veteran's hearing is within normal 
limits for VA rating purposes.

6.  The competent medical evidence does not show that the 
veteran's tinnitus was manifest during active service or 
until many years thereafter or that the tinnitus is related 
to active service.


CONCLUSIONS OF LAW

1.  Degenerative disk disease (DDD) of the lumbar spine was 
not incurred in or aggravated by service, nor is it presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

2.  A bilateral knee disorder was not incurred in or 
aggravated by service and is not secondary to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2005).  

3.  PUD with chronic hematochezia was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

4.  A psychiatric disorder was not incurred in or aggravated 
by service and is not secondary to a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

6.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the March 2002 
rating decision which denied service connection for the 
conditions on appeal, a statement of the case (SOC) in July 
2002, a supplemental statement of the case (SSOC) in October 
2005, and a VCAA letter in November 2005, all of which 
discussed the pertinent evidence, and the laws and 
regulations related to this claim.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service VA treatment records, and statements by the 
veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

VA audiological examination was conducted to address the 
etiology of hearing loss and tinnitus.  The veteran did not 
report for additionally scheduled examinations without good 
reason.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655; see also Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Under these circumstances, the duty to 
assist doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran is seeking service connection for a low back 
disorder, a bilateral knee disorder, PUD with chronic 
hematochezia, a psychiatric disorder, hearing loss, and 
tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DDD, 
PUD, or sensorineural hearing loss to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records reflects that the 
veteran was seen on one occasion for back complaints.  In 
February 1976, he was assessed with muscle spasms of the 
lower back and given medication for pain.  He was directed to 
use bed rest and heat to alleviate his spasms.  Similarly, he 
was seen on one occasion (March 1976) for a twisted left  
knee.  No chronic low back or knee problems were noted during 
service, to include at time of service separation examination 
at which time, the veteran did not report back or knee 
problems.  

The service medical records show that when the veteran was 
examined at service entrance, indigestion due to spiced food 
was noted.  During service, he was treated on at least two 
occasions (in 1981) for abdominal pain.  Antacids were 
prescribed.  No chronic indigestion problem was noted at 
service separation examination.  Hematochezia was not 
reported during service.  The service medical records are 
negative for complaints or treatment of a psychiatric 
disorder or for impaired hearing or tinnitus.  

Postservice records are dated from 2000 to 2005.  
Gastrointestinal problems to include PUD and esophagitis were 
noted in 2000.  The veteran gave a history of hematochezia 
since 1972.  The potential for anxiety related to 
gastrointestinal procedures was also noted in 2000.  

When examined by VA in March 2003, the veteran gave a history 
of initially injuring his low back during service.  He was 
sitting in a chair when it was pulled out from under him.  He 
fell onto his buttocks, was treated, and recalled returning 
to his duties without difficulty.  He reinjured his back in 
1996 in an on-the-job injury.  He experienced pain with 
prolonged sitting and occasionally locking of the back.  
There was back stiffness in the morning.  Following 
examination, to include X-rays, DDD of the lumbar spine was 
diagnosed.  

In April 2003, a VA hearing examination was conducted by a 
certified audiologist.  The veteran's primary complaint was 
hearing loss at times and ringing in the ears.  The onset of 
tinnitus had been 7 years prior, and he did not experience it 
everyday.  The audiologist noted that the veteran's hearing 
was normal through the rating range of 500-4KHZ.  She also 
opined that the veteran's subjective complaint of occasional 
tinnitus did not sound outside the range of normal 
experience, noting that even normal-hearing, non-noise 
exposed individuals experienced occasional tinnitus.  

Additional VA medical records reflect treatment or 
examinations for other conditions.  The veteran was scheduled 
for VA examinations in May and June 2005 to address the 
etiology of the claimed disorders; however, he failed to 
report to such examinations.  

As to the veteran's claim for service connection for a back 
disorder.  No chronic back disorder was noted in service or 
until many years thereafter, and that was after a postservice 
on-the-job injury.  There is no continuity of back problems 
after that injury, and no additional problems are indicated 
until at least the mid 1990s.  Moreover, there is no medical 
evidence of record that reflects that the veteran's 
postservice low back problem, diagnosed as DDD in 2003, is 
related to service.  Moreover, he failed to report for a 
scheduled examination that might have proved beneficial to 
his claim in 2005.  See 38 C.F.R. § 3.655 and Wood, supra, 
holding that the veteran has the duty to cooperative, to 
include reporting for exam.  In this case, the evidence does 
not establish or even suggest that the veteran's post service 
back disorder is etiologically related to service.  The 
requirement of an evidentiary showing of such a relationship 
has been repeatedly reaffirmed by the U.S. Court of Appeals 
for the Federal Circuit, which has held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service-connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this 
case, no such connection has been established by competent 
evidence.

Moreover, although the veteran maintains that he has a 
bilateral knee disorder that is secondary to his back 
disorder, no such knee disorder is demonstrated.  The fact 
that the veteran was seen on one occasion during service for 
a twisted left knee does not represent the existence of a 
chronic knee disorder.  Such a condition is simply not shown 
in the service medical records or in the post service medical 
documents.  Moreover, secondary service connection is not for 
consideration as the veteran does not have a back disorder of 
service origin.  Thus, service connection for a bilateral 
knee condition is not warranted on a direct or secondary 
basis.  As noted above, the veteran did not appear for a VA 
exam in 2005.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  

As to the claim for PUD with chronic hematochezia, the Board 
is unable to conclude that a gastrointestinal condition 
preexisted service or that a  chronic condition was incurred 
therein, based on the current record.  While indigestion due 
to spicy foods was noted at time of service entrance and the 
veteran was seen during service for stomach problems, no 
chronic gastrointestinal disorder was otherwise noted, to 
include at time of service separation.  Many years after 
service he was noted to have gastrointestinal complaints to 
include PUD, and a history of hematochezia was noted.  
However, he failed to report for a scheduled exam in 2005 to 
address the etiology of these problems.  Thus, the Board must 
make a determination based on the evidence of record 
(pursuant to 38 C.F.R. § 3.655).  The Board finds that there 
is no medical evidence of record supporting a nexus between 
the inservice stomach problems and a post service diagnosis 
from so many years later.  Under these circumstances, service 
connection is denied.  

As to his claim for a psychiatric disorder as secondary to 
his gastrointestinal problems, service connection is also 
denied.  As service connection is not warranted for his PUD 
with hematochezia, it cannot be said that a psychiatric 
disorder is secondary thereto.  Moreover, the record does not 
reflect diagnosis of a psychiatric condition during service, 
nor does the record show a current diagnosis of a chronic 
psychiatric disorder.  The veteran failed to report for an 
exam to address the matter, and again it is noted that 
without evidence of a present disability, there can be no 
service connection.  Brammer, supra.  

Turning to the veteran's assertion that service connection is 
warranted for hearing loss, the Board notes that the medical 
evidence of record does not indicate that he currently has 
bilateral hearing loss as defined by VA.  See 38 C.F.R. § 
3.385.  Hearing test at the time service separation was 
within normal limits.  There is no record of any post-service 
treatment or diagnosis of any hearing problem, a period of 
well over two a decades.

Crucially, the April 2003 VA audiology examination, conducted 
with reference to the veteran's entire record failed to show 
an auditory threshold of 40 decibels or above in any of the 
tested frequencies, did not show that the auditory threshold 
was 26 decibels or greater from three of the tested 
frequencies and did not indicate a speech recognition score 
of less than 94 percent as required by the regulation.  
Accordingly, the preponderance of the medical evidence does 
not indicate a current bilateral hearing loss disability.  
Accordingly, the Board finds that the medical evidence does 
not show a current hearing loss disability for the purposes 
of 38 C.F.R. § 3.385.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer, supra.  The 
claim of entitlement to service connection for hearing loss 
fails on this basis alone.

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and entitlement to service 
connection for bilateral hearing loss is accordingly denied.

Moreover, the claim for service connection for tinnitus is 
also denied.  There was no report of this condition during 
service or until 2003 - many years after service.  The 
audiologist at that time specifically opined that the 
veteran's tinnitus was not outside the range of normal 
experience.  Thus, the evidence does not show that the 
veteran's postservice disorder is etiologically related to 
service.  The requirement of an evidentiary showing of such a 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service (or a service-connected disability) and the 
disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  In this case, no such connection has been 
established by competent evidence.

The veteran's contentions as to etiology of the disorders 
addressed above have been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As set forth above, the Board concludes that the 
preponderance of the evidence does not support the veteran's 
claims for service connection.  Accordingly, the claims are 
denied.




ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a bilateral knee 
disorder is denied.  

Entitlement to service connection for PUD with chronic 
hematochezia is denied.  

Entitlement to service connection for a psychiatric disorder 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied is denied.  

Entitlement to service connection for tinnitus is denied.  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


